Name: Commission Regulation (EEC) No 3240/80 of 15 December 1980 amending Annexes 4 and 5 of Council Regulation (EEC) No 574/72 fixing the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons and their families moving within the Community
 Type: Regulation
 Subject Matter: social protection;  labour market;  financial institutions and credit
 Date Published: nan

 16. 12. 80 Official Journal of the European Communities No L 341 /5 COMMISSION REGULATION (EEC) No 3240/80 of 15 December 1980 amending Annexes 4 and 5 of Council Regulation (EEC) No 574/72 fixing the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons and their families moving within the Community nity (3), as last amended by Regulation (EEC) No 2901 /80 (4 ), and in particular Article 121 thereof, Having regard to the opinion of the Administrative Commission on Social Security for Migrant Workers, Whereas it is necessary to amend Annex 4 of Regula ­ tion (EEC) No 574/72 so as to reflect changes in desig ­ nation and nomenclature adopted by Denmark and the United Kingdom respectively with regard to their liaison bodies ; Whereas certain provisions of Annex 5 to the afore ­ said Regulation should be amended to take account of Agreements concluded between Member States , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons and their fami ­ lies moving within the Community (*), as last amended by Regulation (EEC) No 1517/79 (2), and in particular Article 97 thereof, Having regard to Council Regulation (EEC) No 574/72 of 21 March 1972 fixing the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons and their families moving within the Commu HAS ADOPTED THIS REGULATION : Article 1 Annex 4 of Regulation (EEC) No 574/72 is hereby amended as follows : 1 . In Section B, Denmark, paragraph II , Greenland, the entries at points 1 , 2 and 3 are replaced by the following : ' 1 . Benefit in kind for sickness and maternity Bestyrelsen for sundhedsvaesenet i GrÃ ¸nland (Health Service Commission in Greenland), GodthÃ ¥b . 2 . Pensions pursuant to the Regula ­ tion of the Regional Council on old-age pensions in Greenland 3 . Family benefits ( family allo ­ wances) Arbejds - og socialdirektoratet (Regional Office of Employment and Social Affairs), GodthÃ ¥b.' 2 . In Section I , United Kingdom, in the right hand columns opposite 'Great Britain and 'Gibraltar' respectively, 'Overseas Group' is replaced by 'Overseas Branch '. (&gt;) OJ No L 149, 5 . 7 . 1971 , p . 2 . (2 ) OJ No L 185, 21 . 7 . 1979 , p . 1 . (3 ) OJ No L 74, 27 . 3 . 1972, p. 1 . (4 OJ No L 301 11. 11 . 1980, p. 5 . No L 341 /6 Official Journal of the European Communities 16 . 12. 80 Article 2 Annex 5 of Regulation (EEC) No 574/72 is hereby amended as follows : 1 . Paragraph (b) of Point 2, Belgium-Germany is replaced by the following : '(b) Article 9 ( 1 ) of the Agreement of 20 July 1965 concerning the implementation of Regulations No 3 and No 4 of the Council of the Euro ­ pean Economic Community, concerning social security for migrant workers .' 2. The following paragraph is added in point 3 , Belgium-France : '(g) The Agreement of 29 June 1979 concerning the reciprocal waiving of reimbursement provided for in Article 70 (3) of the Regulation (costs of unemployment benefit).' 3 . The following paragraph is added in point 7, Belgium-Netherlands : '(h) The Agreement of 29 March 1979 concerning Articles 93 (6), 94 (6) and 95 (6) of the Imple ­ menting Regulation (methods of assessing the amounts to be refunded in respect of benefits in kind for sickness and maternity).' 4 . At point 9 , Denmark-Germany : (a) the existing paragraph is prefixed by '(a)' ; (b) after paragraph (a), the following is inserted : '(b) The Agreement of 27 April 1979 concern ­ ing : ( i ) the partial reciprocal waiving of costs of reimbursement provided for in Articles 36 (3 ) and 63 (3 ) of the Regulation and the reciprocal waiving of reimburse ­ ment provided for in Article 70 (3 ) of the Regulation and Article 105 (2) of the Implementing Regulation (partial waiving of costs of reimbursement in respect of benefits in kind for sickness, maternity , accident at work and occupa ­ tional disease and waiving of costs of reimbursement in respect of unemploy ­ ment benefit and administrative checks and medical examinations) ; ( ii ) Article 93 (6) of the Implementing Regulation (method of assessing the amount to be refunded in respect of benefits in kind for sickness and mater ­ nity).' 5 . At point 10 , Denmark-France , 'None ' is replaced by the following : '(a) The Agreement of 29 June 1979 concerning the partial reciprocal waiving of reimburse ­ ment provided for in Articles 36 (3) and 63 (3) of the Regulation (partial reciprocal waiving of costs of benefits in kind for sickness, mater ­ nity, accident at work, occupational disease). (b) The Agreement of 29 June 1979 concerning the reciprocal waiving of reimbursement provided for in Article 70 (3) of the Regulation (reciprocal waiving of costs of unemployment benefit). (c) The Agreement of 29 June 1979 concerning the reciprocal waiving of reimbursement provided for in Article 105 (2) of the Imple ­ menting Regulation (reciprocal waiving of costs of administrative checks and medical examinations).' 6 . At point 14, Denmark-Netherlands, 'no conven ­ tion ', is replaced by the following : 'The exchange of letters of 30 March 1979 and 25 April 1979 regarding Articles 36 (3) and 63 (3) of the Regulation (partial reciprocal waiving of reim ­ bursement of costs of benefits in kind for sickness, maternity, accident at work and occupational disease).' 7 . At point 19 , Germany-Luxembourg, after para ­ graph (d) the following is inserted : '(e ) The Agreement of 20 July 1978 concerning the reciprocal waiving of reimbursement provided for under Article 63 (3) of the Regula ­ tion ( reciprocal waiving of costs of benefits in kind for accident at work and occupational disease).' 8 . At point 20 , Germany-Netherlands , after paragraph (f) the following is inserted : '(g) The Agreement of 11 October 1979 imple ­ menting Article 92 of the Regulation (minimum amount stipulated for the recovery of social security contributions).' Article 3 1 . This Regulation shall enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities. 2 . Article 1 shall be applicable from 1 November 1976 . Article 2 points 2 and 3 shall be applicable from 1 October 1972 . Article 2 points 4 (except as regards administrative and medical checks), 5 and 6 shall be applicable from 1 April 1973 . Article 2 point 4 (in respect of administrative and medical checks) shall be applicable from 1 April 1980 . Article 2 point 7 shall be applicable from 1 January 1978 . 16 . 12. 80 Official Journal of the European Communities No L 341 /7 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1980 . For the Commission Henk VREDELING Vice-President